Citation Nr: 0914327	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  07-18 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas




THE ISSUE

Entitlement to service connection for bilateral hearing loss. 




REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran had active military service from April 1951 to 
January 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In August 2008 the case was remanded to the RO 
for further development.  



FINDINGS OF FACT

Bilateral hearing loss was not manifested in service or in 
the first post-service year and the weight of the evidence is 
against a finding that the Veteran's current bilateral 
hearing loss is related to service.  



CONCLUSION OF LAW

The criteria for entitlement to service connection for left 
ear hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.385 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A June 2006 letter 
from the RO explained what the evidence needed to show to 
substantiate the claims.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
Veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  In addition, the letter provided 
notice regarding criteria for rating the disability at issue 
and effective dates of awards in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 
 
Regarding VA's duty to assist, the RO has obtained the 
Veteran's separation examination, along with available VA and 
private medical evidence.  Because the Veteran's service 
treatment records were destroyed by fire, VA was under a 
heightened duty to assist the Veteran in obtaining evidence 
of his claimed injuries in service.  The RO fulfilled this 
duty by notifying him in the June 2006 letter that his record 
was likely fire-related and instructing him to complete VA 
Form 13055, Request for Information Needed to Reconstruct 
Medical Data, in detail so that a thorough search could be 
made for any available records, which might support his 
claim.  The Veteran did not complete this form or otherwise 
identify medical treatment he received during service.  
Consequently, the RO was not able to undertake further 
development.

Additionally, the Veteran was provided with VA examinations 
in August 2006 and November 2008.  The Veteran has not 
identified any additional evidence pertinent to this claim.  
VA's assistance obligations are met.  The Veteran is not 
prejudiced by the Board's proceeding with appellate review.  

II.  Factual Background

The Veteran's June 1955 separation examination shows that 
whispered voice testing was found to be normal (15/15) 
bilaterally.  No hearing problems were noted.

On August 2006 VA examination by a VA physician and a VA 
audiologist, audiometry revealed that puretone thresholds (in 
decibels) were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
45
35
30
30
LEFT
20
35
40
40
50

The average puretone thresholds were 35 decibels, right ear, 
and 41 decibels, left ear.  Speech audiometry revealed that 
speech recognition was 96 percent in the right ear and 96 
percent in the left ear.  The diagnostic assessment was 
bilateral sloping mild to moderate sensorineural hearing loss 
at 1000 HZ and above.  The Veteran indicated that he served 
on the flight line as an aircraft mechanic.  Ear protection 
was not provided.  The Veteran also provided a 10 to 15 year 
history of bilateral progressive hearing loss and denied a 
non-military history of noise exposure. 

The physician noted that the Veteran's current hearing 
thresholds were very compatible with his current age and that 
the history provided by the Veteran did not seem to indicate 
that his hearing loss was incurred while on active duty.  He 
also reviewed the claims file and noted that the Veteran's 
hearing was normal on separation examination.  He found that 
the most likely etiology of the Veteran's hearing loss was 
genetic and environmental factors, which occurred subsequent 
to separation.  Consequently, it was less likely than not 
that the Veteran's current hearing loss was related to 
service.  

In his January 2007 Notice of Disagreement the Veteran 
indicated that he felt his hearing loss was due to the years 
he was on the flight line exposed to aircraft noise.  He did 
not inform anyone of his hearing problems at separation as 
all he wanted to do was to get out of service.  He felt that 
his hearing should be service connected with a rating of 0 
percent.  

In a September 2007 audiological examination report, a 
private audiologist, Judith Caudle, indicated that the 
Veteran had received a complete audiological evaluation in 
August 2007.  The results of the evaluation revealed a mild 
to severe mid to high frequency sensorineural hearing loss in 
both ears.  Speech discrimination was 88 percent in the right 
ear and 84 percent in the left ear. 

The Veteran reported that he was exposed to excessive levels 
of aircraft noise on a constant basis during service.  He 
also reported that after service he worked primarily in sales 
and did not have any noisy hobbies.  The examiner reviewed 
the Veteran's separation examination and noted the when the 
Veteran separated from service he was given a whispered or 
spoken voice test, which was not a valid hearing evaluation.  
The examiner also noted that these tests were inherently 
insensitive to high frequency hearing loss.  Based on the 
lack of frequency specific hearing information upon 
separation from service and the noise exposure while in 
service, the examiner felt that it was at least as likely as 
not that the Veteran's hearing loss was caused by, or 
contributed to by, excessive noise exposure to aircraft 
engine noise while he was in the military.  

On November 2008 VA audiological evaluation done by the same 
VA audiologist who conduced the August 2006 examination, 
audiometry revealed that puretone thresholds (in decibels) 
were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
50
40
35
40
LEFT
20
40
40
45
50

The average puretone thresholds were 46 decibels, right ear, 
and 44 decibels, left ear.  Speech audiometry revealed that 
speech recognition was 92 percent in the right ear and 96 
percent in the left ear.  The diagnosis was moderate 
bilateral sensorineural hearing loss.  The examining 
audiologist reviewed the claims file, including the report 
from the private audiologist.  He noted that at the time of 
separation the Veteran was 23 and that in November 2008 he 
was 77.  It was commonly accepted in Audiology that when a 
person is removed from a noisy environment their hearing 
should not change.  Some of the exceptions to this were the 
aging process, further noise exposure, medications and 
illnesses.  It was also commonly accepted that hearing loss 
and/or tinnitus would take place at the time of the noise 
exposure or soon afterwards, but not years later.  
Additionally, the examiner found that in his military 
experience the Veteran would not have been working on engines 
and would not have been exposed to engines for a full shift 
period of time or during every day of a seven day per week 
schedule.  Thus, it was the audiologist's clinical opinion 
that the Veteran's current hearing loss was less likely than 
not caused by or the result of his military duties as an 
aircraft mechanic.  

In a separate November 2008 VA opinion, the August 2006 VA 
examining physician indicated that he had reviewed the most 
recent report from Judith Caudle.  He also noted that he had 
reviewed the claims file together with the VA audiologist and 
that they both agreed that the most likely etiology of the 
Veteran's current hearing loss was presbycusis.  The 
physician found that although audiometric thresholds were not 
recorded at separation well over 50 years prior, there would 
be in his opinion, only a remote possibility at best that 
significant threshold shifts might have occurred while the 
Veteran was on active duty.  He noted that no significant 
acoustic notch was currently present in either ear and that 
the Veteran's current audiometric thresholds were very 
compatible with his age.  Both the VA physician and VA 
audiologist concurred that Ms. Caudle failed to address 
issues related to presbycusis.  Thus, both the physician and 
the audiologist had concluded that it was less likely than 
not that the Veteran's hearing loss was related to service to 
include noise exposure/acoustic trauma therein.  
     
III.  Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Certain listed, chronic disabilities, including sensorineural 
hearing loss are presumed to have been incurred in service if 
they become manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

IV.  Analysis

Although there is no indication in the record of any hearing 
loss during service, it is reasonably established that the 
Veteran had noise exposure/acoustic trauma in service as he 
served as an aircraft mechanic on the flight line.  It also 
established that the Veteran has a current bilateral hearing 
loss disability by VA standards as the audiometry of record 
shows puretone thresholds in each ear of greater than 40 
decibels.  The evidence of record, however, does not 
establish that the Veteran's current bilateral hearing loss 
disability is related to service.  

The opinion of the private audiologist, Judith Caudle, does 
find that it was at least as likely as not that the Veteran's 
hearing loss was caused by, or contributed to by, excessive 
noise exposure to aircraft engine noise while he was in the 
military.  This opinion, however, is more than 
counterbalanced by the opinions of both the VA physician and 
the VA audiologist who both found that it was less likely 
than not that the Veteran's hearing loss is related to 
service to include noise exposure therein.  The Board 
attaches more weight to these latter opinions as they 
specifically considered Veteran's advanced age in making 
their findings, with the VA physician specifically finding 
that the Veteran's hearing loss was very compatible with his 
age and that the most likely cause of the Veteran's hearing 
loss was presbycusis.  In contrast, Judith Caudle's opinion 
did not address how the Veteran's age may have contributed to 
his hearing loss and thus, did not offer any explanation as 
to why the Veteran's noise exposure in service constituted a 
more likely cause of the Veteran's hearing loss than his 
advanced age.  Accordingly, the opinions of the VA physician 
and the VA audiologist provided a more detailed rationale and 
are entitled to more evidentiary weight.     

The Board also notes that there is no evidence that the 
Veteran's sensorineural hearing loss became manifest in the 
first post service year so as to warrant presumptive service 
connection.  Additionally, although the Veteran alleges that 
his current bilateral hearing loss is related to service, as 
a layperson, his allegations are not competent evidence of a 
medical diagnosis or nexus.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Given that bilateral hearing loss 
was not shown in service or in the first post service year 
and given that the weight of the evidence is against a 
finding that the hearing loss is related to service, the 
preponderance of the evidence is against this claim and it 
must be denied.  
  

ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.   



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


